PER CURIAM.
This is an appeal from a supplemental final judgment of dissolution of marriage which we affirm. The parties concede, however, that the trial judge erred in failing to make provisions in the supplemental final judgment for the custody of the parties’ minor child. On remand, we direct that the judgment be amended to include necessary provisions for the custody of the minor child so as to assure the welfare of that child.
Affirmed but remanded with directions.
CAMPBELL, A.C.J., and FRANK and THREADGILL, JJ., concur.